EXAMINER'S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Aleksynas on August 16, 2022.

The application has been amended as follows: 
On lines 4-5 of Claim 1, please remove the word “the” from the phrase “the hemodialysis blood purification treatment”.
On lines 16-17 of Claim 1, please replace the phrase “hemodialysis blood purification treatment” with the phrase “the hemodialysis blood purification treatment”.
On line 21 of Claim 1, please replace the phrase “the blood purification apparatus” with the phrase “a blood purification apparatus”.
On line 29 of Claim 1, please replace the phrase “a hemodialysis blood purification treatment” with the phrase “the hemodialysis blood purification treatment”.
On line 29 of Claim 1, please replace the phrase “a blood purification apparatus” with the phrase “the blood purification apparatus”.
On line 3 of Claim 6, please replace the phrase “the no-treatment days” with the phrase “the at least no-treatment days”.
On line 3 of Claim 12, please replace the phrase “the no-treatment days” with the phrase “the at least no-treatment days”.
On line 2 of Claim 18, please replace the phrase “the dialysis apparatus” with the phrase “the blood purification apparatus”.
On lines 3-4 of Claim 18, please replace the phrase “the dialysis apparatus” with the phrase “the blood purification apparatus”.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Thus, the previous prior art rejection has been withdrawn. Amendments made to the set of claims that were filed May 12, 2022 and entered June 7, 2022 changed the scope of the claimed invention, such as the newly added limitations “patient data about a plurality of patients”, “wherein the judging device further judges intakes by the one specific patient and the judging device judges the intakes based on phosphorous intake, salt intake...and the judging device judges exercise based on an amount of exercise” and “wherein the judging device judges whether the intakes and the exercise are inappropriate...” in independent Claim 1. As a result, the Examiner has withdrawn the previous prior art rejection, finding that the combination of references used, Yu et al., “Yu”, US 2010/0010428), Miller et al., (“Miller”, US 2013/0310726), Sugioka et al., (“Sugioka”, US 2006/0289342), Sands et al., (“Sands”, US 2013/0211206), or Gerber et al., (“Gerber”, US 2012/0273420), no longer read upon the claimed invention as a whole.  For this reason, the Examiner withdrew the previous prior art rejection.
The Examiner notes and accepts the amendments made to the current set of claims filed August 5, 2022.  As a result, the Examiner has withdrawn the previous claim objections and 112 rejections.  Further amendments made in this Examiner’s Amendment put the claims into condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons discussed above in the Response to Arguments section, the Examiner conducted further searching and consideration of the claimed invention in the relevant fields of endeavor.
After doing so, the Examiner determined that independent Claim 1 is patentable over the closest prior art including previous primary reference Yu and secondary reference Sugioka due to the added limitations “wherein the judging device further judges intakes by the one specific patient... based on phosphorus intake, salt intake, potassium intake, food intake, or a combination thereof...and...exercise based on an amount of exercise” in combination with the previous limitation “whether or not a setting of dry weight and an instruction... should be changed” in the field of “a hemodialysis blood-purification treatment support system”.  The Examiner finds that no reasonable combination of references, including previously used references, Yu, Miller, Sugioka, Sands or Gerber, discloses the claimed invention as a whole.
Thus, the Examiner allows Claims 1, 2, 5-18 & 20-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779